The plaintiff's petition for certification to appeal from the Appellate Court, 188 Conn. App. 380 (AC 41079), is granted, limited to the following issues:"1. Did the Appellate Court properly hold that the general verdict rule applies when a plaintiff's proposed jury interrogatories are rejected by the trial court and the plaintiff thereafter does not object when the case is submitted to the jury without jury interrogatories?"2. Did the Appellate Court correctly conclude that the plaintiff did not claim on appeal that the trial court improperly failed to submit her interrogatories to the jury?"KAHN, J., did not participate in the consideration of or decision on this petition.